Citation Nr: 1211527	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-30 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for instability of the left knee as residuals of collateral ligament repair.

2. Entitlement to an evaluation in excess of 10 percent for patellofemoral arthritis of the left knee.

3. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine.

4. Entitlement to a compensable evaluation for a right hip disability, claimed as right hip arthritis.

5. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the Veteran's contentions that his service-connected disabilities render him unemployable, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, for the reasons discussed below, the issue of entitlement to TDIU requires further development prior to a decision on the merits.  As such, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's left knee disability is manifested by no more than subjective complaints of severe pain and instability with objective evidence of noncompensable limitation of motion and arthritis established by X-ray findings with no more than moderate subluxation and instability of the left knee.  There is no evidence of ankylosis; compensable limitation of motion; severe subluxation, instability, or laxity; or impairment to the tibia or fibula sufficient to warrant an increased evaluation.

2. The Veteran's lumbar spine disability is manifested by no more than subjective complaints of pain, especially on standing and sitting, and decreased range of motion with objective evidence of no more than moderate limitation of motion of the lumbar spine; there is no evidence of ankylosis of the lumbar spine or entire spine.

3. The Veteran's right hip disability is manifested by no more than subjective complaints of pain with objective evidence of noncompensable limitation of motion of the right thigh; there is no x-ray evidence of arthritis of the right hip or objective evidence of compensable limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for instability of the left knee as residuals of collateral ligament repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2. The criteria for an evaluation in excess of 10 percent for patellofemoral arthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 and 5261 (2011).

3. The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5242 (2011).

4. The criteria for a compensable evaluation for a right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5252 and 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through a September 2006 notice letter, with additional notice having been sent in July 2008.  The Veteran's claim was subsequently readjudicated, most recently in a June 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103 .

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been provided VA examinations in relation his disability on appeal, most recently in May 2011.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159 (c)(4) ; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations adequate for the purposes of evaluating the Veteran's service-connected disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Left Knee Disability

The Veteran contends that his left knee disability is currently characterized by severe pain and associated instability.  As such, he contends that he is entitled to higher disability ratings based on both instability and limitation of motion throughout the appeal period for his service-connected left knee disability.

The Veteran's left knee disability has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5257 (2011), pertaining to instability of the left knee.  In addition, his left knee disability has been assigned a separate 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to arthritis due to trauma, which is to be evaluated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a , Diagnostic Code 5010.  The Veteran is not, however, separately rated under Diagnostic Codes 5260 or 5261 for limitation of motion of the knee.  Under such circumstances, the Board will therefore consider whether the Veteran is entitled to a higher rating under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261.

Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71 , Plate II (2011).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011).  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

With respect to instability of the knee, Diagnostic Code 5257 provides for a 20 percent evaluation where there is moderate recurrent subluxation or lateral instability and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2011).

Turning to the record, the Veteran was provided a VA examination in February 2007.  At this examination, the Veteran reported a history of pain in the left knee with rare associated swelling.  Range of motion testing revealed flexion limited to 125 degrees with full extension to zero degrees, with no significant increase in pain, fatigue, weakness, lack of endurance or incoorindation on repetitive motion testing.  See DeLuca, supra.  He also exhibited some mild laxity of the medial ligamentous structures of the left knee, with a positive anterior drawer and Lachman test.  The Board notes that, while the Veteran did complain of instability of the right knee, leading to more than ten "falls" in a month, he did not complain of instability of the left knee.

The Veteran was provided a second VA examination in March 2010, at which he reported increasing pain and the use of a cane and walker due to his knee disabilities.  He exhibited flexion of the left knee to 80 degrees with full extension to zero degrees.  The Board notes that repetitive testing was not performed due to increased pain and fatigue.  There was subluxation of the proximal tibias bilaterally with standing.  Again, while the Veteran reported falling five to ten times per month, he indicated this was due to his right knee giving way.  He reported that his left knee gives out infrequently, when he turns to the left.  Finally, the Veteran was provided a third VA examination in May 2011.  The Board notes that this examination was provided to address the Veteran's service-connected back and right hip disabilities and, as such, does not directly address his left knee.  However, the Board observes the Veteran reported at this examination some unsteadiness of the knees, but reported no recent falls due to such symptoms of instability.

Based on the evidence outlined above, the Board notes that neither VA examination, nor any other competent medical evidence of record, reveals flexion of the left knee limited to 30 degrees or extension limited to 5 degrees.  Thus, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for limitation of flexion or a separate compensable rating for limitation of extension of the left knee.  Furthermore, with regards to instability of the left knee, the Board finds that the Veteran's left knee disability is manifested by no more than moderate instability throughout the appeal period.  In this regard, the Board again acknowledges the Veteran has suffered a number of falls during the appeal period.  However, the record, to include the Veteran's personal history reported at the VA examinations, indicates such falls are due to instability of the right knee, not the left currently on appeal.  

Since the clinical evidence does not support a finding that instability of the left knee more closely approximates severe instability, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent under Diagnostic Code 5257 due to recurrent subluxation or lateral instability at any point during the appeal period.  In addition, the Board finds that the preponderance of the evidence is against an increased evaluation based on limitation of motion of the left knee.  Accordingly, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

Lumbar Spine Disability

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, the Veteran has been assigned an evaluation of 20 percent for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation for his lumbar spine disability at any point during the appeal period.  In this regard, the Board notes that the Veteran's lumbar spine disability was manifested during this period by subjective complaints of pain, especially following lifting and upon sitting or standing.  Objective evidence of record during this period indicates no more than moderate decreased range of motion of the lumbar spine without ankylosis of the thoracolumbar spine or the entire spine.

With regards to range of motion testing, a February 2007 VA examination noted the Veteran as having full forward flexion from zero to 90 degrees with full extension from zero to 30 degrees.  No additional limitation of motion was found due to repetitive testing, pain, fatigue, weakness, or lack of endurance.  See DeLuca, supra.  Finally, a May 2011 VA examination revealed flexion of the lumbar spine to 80 degrees with extension limited to 15 degrees of motion.  He was able to complete repetitive motion testing without worsening pain, fatigability, lack of endurance or incoordination.  See DeLuca, supra.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for his lumbar spine disability at any point during the appeal period.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less, nor is there evidence of ankylosis of the spine.  Id.  

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected lumbar spine disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this aspect of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Right Hip Disability

The Veteran's right hip disability has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, which is to be evaluated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a , Diagnostic Code 5010.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  

In considering whether a compensable evaluation is warranted for the Veteran's right hip disability, the Board acknowledges service connection was established for "right hip arthritis associated with instability of the left knee."  See September 2005 rating decision.  However, to warrant a compensable evaluation flexion of the thigh must be limited to 45 degrees or less, abduction to 10 degrees or less or adduction to 15 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253).  In the alternative, there must be x-ray evidence of arthritis with noncompensable limitation of motion of the affected joint.  

In the instant case, the Board observes radiological testing conducted during the appeal period indicates the Veteran does not suffer arthritis of the right hip.  For example, a VA examination, with accompanying radiological testing, notes the Veteran's right hip was normal without evidence of fracture, dislocation or definite soft tissue abnormality.  The Board acknowledges a July 2005 VA examination report notes a diagnosis of "very mild degenerative changes" of the right hip.  However, initially, the Board observes this examination falls outside of the current appeal period.  Furthermore, the Board notes that a radiology report accompanying the July 2005 VA examination does not, in fact, note a diagnosis of arthritis of the right hip.  As such, the Board finds that a compensable evaluation is not warranted pursuant to Diagnostic Codes 5003/5010, as there is no x-ray evidence of arthritis of the right hip.

Furthermore, with regards to range of motion testing, the Board observes a February 2007 VA examination report reveals the Veteran exhibited normal alignment of the right hip without obvious deformity.  There was no specific tenderness on palpation, and range of motion testing revealed full flexion to 125 degrees, full abduction to 45 degrees and adduction to 25 degrees of motion.  A May 2011 VA examination notes the Veteran exhibited flexion to 115 degrees, abduction to 40 degrees and adduction to 20 degrees of motion.  Neither examination noted additional loss of motion due to repetitive testing, pain, weakness, fatigue or lack of endurance.  See DeLuca, supra.  

In light of the above, the Board finds that the Veteran is not entitled to a compensable evaluation for his service-connected right hip disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this aspect of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Additional Considerations

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his left knee, lumbar spine and right hip.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of these joints to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation for orthopedic manifestations of the disabilities on appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected disabilities warrant evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left knee, lumbar spine and right hip disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As a final note, the discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his left knee, right hip and back disabilities are primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 20 percent for instability of the left knee as residuals of collateral ligament repair is denied.

An evaluation in excess of 10 percent for patellofemoral arthritis of the left knee based on limitation of motion is denied.

An evaluation in excess of 20 percent for  degenerative joint disease of the lumbar spine is denied.

A compensable evaluation for a right hip disability, claimed as right hip arthritis, is denied.


REMAND

Entitlement to TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In the instant case, the Veteran has asserted, and the record suggests, that he may be unemployable due to his service-connected disabilities.  However, the Board observes a medical opinion has not yet been obtained to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  As such, on remand, such an opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran's service-connected disabilities (coronary artery disease, degenerative joint disease of the lumbar spine, instability of the bilateral knees, arthritis of the bilateral knees and right hip pain), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

If it is determined that an additional examination of the Veteran is necessary in order to render this opinion, one is to be arranged.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made..

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


